Citation Nr: 0216769	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  98-14 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

What evaluation is warranted for status post fracture of the 
4th and 5th metacarpal bones in the right hand, from January 
16, 1998?


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military duty from July 1978 to 
July 1981.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Boston, Massachusetts (RO).


FINDING OF FACT

Manifestations of status post fracture of the 4th and 5th 
metacarpal bones in the right hand include pain on motion.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for status post fracture of the 4th and 5th metacarpal bones 
in the right hand have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.71a, Diagnostic Code 5223 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  Following the 
RO's determinations of the veteran's claim, VA issued 
regulations implementing the Veterans Claims Assistance Act.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).  

The veteran has been provided with VA examinations in 
connection with the issue on appeal.  The record reflects 
that the veteran has been informed of the requirements for 
establishing this issue.  The veteran has submitted pertinent 
evidence in support of this claim.  

The Board finds that the statement and supplemental statement 
of the case provided the veteran with adequate notice of what 
the law requires to award entitlement to a compensable rating 
and a rating in excess of 10 percent for status post fracture 
of the 4th and 5th metacarpal bones in the right hand since 
January 16, 1998.  The veteran further was provided adequate 
notice that VA would help him secure evidence in support of 
this claim if he identified that evidence.  Additionally, he 
was provided notice of, and he reported for, VA examinations.  
The statement and supplemental statement of the case also 
provided notice to the veteran of what the evidence of 
record, to include the VA examinations, revealed.  
Additionally, they provided notice of what the remaining 
evidence showed, including any evidence identified by the 
veteran.  

Finally, these documents provided notice why the RO concluded 
that this evidence was insufficient to award a compensable 
rating and a rating in excess of 10 percent, as well as 
notice that the veteran could still submit supporting 
evidence.  Thus, the veteran has been provided notice of what 
VA was doing to develop the claim, notice of what he could do 
to help his claim, and notice of how his claim was still 
deficient.  The RO substantially complied with the Board's 
October 1999 remand.  See Smith v. Gober, 14 Vet. App. 199 
(2000).  In this regard, in September 2000, the veteran was 
afforded an additional VA examination.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence would 
be secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155.  In considering the severity of a disability 
it is essential to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2002).  Consideration of the 
whole recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Service connection for status post fracture of the 4th and 5th 
metacarpal bones in the right hand was granted effective 
January 16, 1998, and a noncompensable evaluation was 
assigned.  Thereafter, a rating decision dated in March 2001 
assigned a 10 percent evaluation effective January 16, 1998.  
Accordingly, the issue of entitlement to a rating in excess 
of 10 percent is based on the assignment of an initial rating 
for a disability following an award of service connection for 
that disability.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims held that the Francisco rule did not apply to the 
assignment of an initial rating for a disability following an 
award of service connection for that disability.  Id.  
Rather, VA must consider whether a staged rating was in 
order.

The veteran's service-connected right hand disorder is rated 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5223.  Under that Code a 10 percent disability rating is for 
assignment whenever two fingers other than the index finger 
or thumb are favorably ankylosed.  A 20 percent evaluation is 
warranted when there is favorable ankylosis of the index 
finger and another finger, and a 30 percent evaluation is for 
assignment when the thumb and another finger are favorably 
ankylosed.  Id. 

The veteran incurred posteriorly angulated fractures of the 
distal ends of the 4th and 5th metacarpals in 1980, while in 
service.  Diagnoses subsequent to service discharge are 
status post fractures of the 4th and 5th metacarpal bones of 
the right hand.  As the veteran's service-connected disorder 
do not include the index finger or thumb of the right hand, a 
rating in excess of 10 percent under Diagnostic Code 5223 is 
not possible.

Subsequent to service discharge, VA outpatient treatment 
records in 1997 and 1998, show complaints of right hand pain.  
An x-ray performed in April 1997, found no evidence of any 
acute fracture, dislocation, or other significant bony, 
joint, or soft tissue abnormalities.  A February 1998 VA 
examination reported complaints of cramping sensations over 
the medial aspect of the right hand, which were sometimes 
accompanied by sharp pains causing the veteran to drop 
whatever he was holding.  On physical examination, normal 
strength of his right hand was found.  The veteran was able 
to make a normal fist.  He did not have any deformities in 
the right hand, nor was there tenderness on palpation of the 
4th and 5th metacarpal bones of the right hand.  There was 
normal position and bone sense in all the dermatomes of his 
right hand.  The diagnosis was status post fracture of the 
4th and 5th metacarpal bones in the right hand. 

A VA QTC examination conducted in September 2000, reported 
complaints of pain and numbness in the right hand in cold 
weather.  The veteran also noted an occasional sharp pain on 
firm squeezing of the fist.  He stated that this effected his 
job in that he had to stop and shake his hand frequently 
after gripping.  The veteran stated that the pain occurred a 
few times a week.  It was reported that the veteran was right 
hand dominant.  Physical examination revealed that he could 
make a tight fist and hand strength was normal.  He could tie 
his shoelaces without difficulty and could pick up a pen and 
grasp it tight.  The appearance of the right ring finger 
showed a mild flattening of the knuckle, otherwise there was 
no heat, redness, swelling, effusion, drainage, instability, 
weakness, or abnormal movement.  Flexion of the distal 
interphalangeal joint was to 80 degrees, with pain developing 
thereafter.  The proximal interphalangeal joint showed 
flexion to 100 degrees, with pain developing at 95 degrees.  
The metacarpophalangeal joint had flexion to 90 degrees, with 
pain developing after 80 degrees.  The right little finger 
knuckle was slightly flattened; otherwise, there was no heat, 
redness, swelling, effusion, drainage, abnormal movement, 
instability, or weakness.  The range of motion of the distal 
interphalangeal joint was to 90 degrees, without pain.  The 
proximal interphalangeal joint was to "200" degrees 
"ankylosis" without pain.  The metacarpophalangeal joint 
flexion was to 90 degrees, without pain.  There was no motor 
or sensory deficits.  X-rays indicated probable old, healed 
fractures of the 4th and 5th metacarpal bones of the right 
hand.  The diagnosis was status post fracture of the 4th and 
5th metacarpal bones of the right hand.  The examiner 
commented that although the veteran was able to grasp, twist, 
write, and touch without difficulty, he developed pain that 
would limit his endurance in these activities.  

By a rating decision dated in March 2001, a 10 percent 
evaluation for the veteran's service-connected status post 
fracture of the 4th and 5th metacarpal bones in the right hand 
was assigned effective January 16, 1998, based on painful 
motion of the joints.  See 38 C.F.R. §§ 4.40, 4.45 (2002).  
In evaluating status post fracture of the 4th and 5th 
metacarpal bones in the right hand, the Board has reviewed 
the nature of the disability and considered whether the 
veteran was entitled to a "staged" rating for this service-
connected disorder.  Based upon a review of the evidence, the 
Board finds that at no time since January 16, 1998, has there 
ever been evidence that disabling effects related to the 
veteran's status post fracture of the 4th and 5th metacarpal 
bones in the right hand that would warrant assignment of a 
rating in excess of 10 percent.  There is no evidence that 
the thumb or index fingers of the right hand, or any other 
finger of the right hand are service-connected.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5220-5223 (2002).  The 
limitation of the functional use of the 4th and 5th 
metacarpals caused by pain were considered in the 10 percent 
rating assigned.  Hence, a staged rating for any portion of 
the term in question is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial rating in excess of 10 percent for status post 
fracture of the 4th and 5th metacarpal bones in the right hand 
at any time since January 16, 1998, is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

